Citation Nr: 1028936	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-20 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back disorder 
with left leg involvement.

2.  Entitlement to service connection for arthritis of the left 
hip.

3.  Entitlement to service connection for arthritis of the left 
leg.

4.  Entitlement to service connection for residuals of dental 
trauma to the right upper front tooth (tooth number eight), 
claimed as a knocked-out front tooth, to include a claim for 
dental treatment.

5.  Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from September 1966 
to September 1968.

The appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina, 
which denied reopening the Veteran's claim for service connection 
for a low back disorder with left leg involvement; denied service 
connection for arthritis of the left hip, arthritis of the left 
leg, and a knocked-out front tooth; and awarded service 
connection for peripheral neuropathy of the left lower extremity 
and assigned an initial 10 percent rating.

The Veteran did not appear for a travel board hearing scheduled 
for September 2008.

The issue of entitlement to an initial rating in excess of 10 
percent for peripheral neuropathy of the left lower extremity is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In an August 1999 decision, the RO denied service connection 
for a low back disorder with left leg involvement; a timely 
appeal was not submitted, and the decision became final.

3.  None of the new evidence associated with the claims file 
since the August 1999 denial, when considered by itself or in 
connection with evidence previously assembled, raises a 
reasonable possibility of substantiating the claim for service 
connection for a low back disorder with left leg involvement.

4.  The Veteran is not shown to have a currently diagnosed 
arthritis of the left hip disability.

5.  The Veteran is not shown to have a currently diagnosed 
arthritis of the left leg disability.

6.  A dental disability is not shown or claimed to be due to loss 
of substance of the mandible or maxilla or a combat wound, nor is 
there any evidence that the Veteran was a prisoner of war (POW).

7.  The Veteran was discharged from active duty in 1968; his 
claim for service connection for the extraction of a front tooth 
and correction with a partial plate during service was received 
in 2005.

8.  The Veteran acknowledged that he was treated during military 
service in Vietnam for a dental disability claimed to be due to 
in-service trauma. 


CONCLUSIONS OF LAW

1.  The August 1999 RO decision that denied the claim for service 
connection for a low back disorder with left leg involvement is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).

2.  As evidence received since the RO's August 1999 denial is not 
new and material with respect to the claim for service connection 
for a low back disorder with left leg involvement, the criteria 
for reopening the claim for service connection for a low back 
disorder with left leg involvement are not met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Arthritis of the left hip was not incurred in or aggravated 
by military service, nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

4.  Arthritis of the left leg was not incurred in or aggravated 
by military service, nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

5.  The criteria for entitlement to service connection for 
residuals of dental trauma to the right upper front tooth (tooth 
number eight), claimed as a knocked-out front tooth, to include a 
claim for dental treatment, have not been met.  38 U.S.C.A. §§ 
1712, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.381, 4.150, 
17.161 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In this 
case, the Veteran's application to reopen a claim for service 
connection for a low back disorder with left leg involvement and 
for service connection for arthritis of the left leg and hip 
(claimed as a left leg injury) was received in June 2004.  His 
claim for service connection for a knocked-out front tooth was 
received in April 2005.  He was notified of the general 
provisions of the VCAA by the Columbia RO in correspondence dated 
in July 2004 and April 2005.  These letters notified the Veteran 
of VA's responsibilities in obtaining information to assist him 
in completing his claims, identified his duties in obtaining 
information and evidence to substantiate his claims, and provided 
other pertinent information regarding VCAA.  Thereafter, the 
claims were reviewed and a supplemental statement of the case was 
issued in September 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield 
III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  An additional 
notice as to this matter was provided in March 2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  To satisfy this requirement, 
the Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.

A review of the July 2004 VCAA notice letter shows that the RO 
identified the basis for the denial of service connection for a 
low back disorder with left leg involvement in the prior decision 
and provided notice that described what evidence would be 
necessary to substantiate that element or elements required to 
establish service connection that were found insufficient in the 
previous denials.  The Board finds the notice requirements 
pertinent to that issue on appeal addressed in this decision have 
been met.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claims during 
the course of this appeal.  His VA and private treatment records 
have been obtained and associated with his claims file.  The 
Veteran has also been provided with a VA peripheral nerves 
examination to assess the current nature of his peripheral 
neuropathy of the left lower extremity disability.  

He was not provided with a VA joints examination to assess the 
nature and etiology of his claimed arthritis of the left hip and 
left leg.  However, VA need not conduct an examination with 
respect to these claims on appeal, as information and evidence of 
record contains sufficient competent medical evidence to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4) (2009).  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.

Simply stated, the standards of McLendon are not met in this 
case, as there is no competent evidence of any current arthritis 
of the left hip or left leg, including during an applicable 
presumptive period.  In addition, there is no competent evidence 
of any findings suggestive of a left hip or left leg injury 
during military service or any complaints of left hip or leg 
problems for 30 years after separation from service.  Therefore, 
a VA examination to evaluate the Veteran's claimed arthritis of 
the left hip and left leg is not warranted.

Furthermore, the Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claims.

New and Material Evidence

In an August 1999 rating decision the RO denied the claim for 
service connection for a low back disorder with left leg 
involvement, noting that there was no evidence of any treatment 
for a back disorder during service, the first post-service 
evidence of any back disorder was in September 1998 when private 
treatment records showed degenerative changes of the lumbar spine 
and a [July 1999] VA examination report diagnosed lower back pain 
with left leg involvement by history and with crepitus at the 
left knee, and there was no evidence of a nexus between any 
current low back disorder and military service.  The Veteran was 
notified of the decision in correspondence dated in August 1999, 
and he did not appeal the decision.

Evidence of record at the time of the August 1999 rating decision 
included statements from the Veteran, service treatment records 
that contained no complaints of or treatment for a low back 
disorder with left leg involvement during service, normal spine 
findings on the separation physical examination in September 1968 
as well as the Veteran's denial of back trouble of any kind in 
the September 1968 report of medical history; VA hospital 
records, a VA examination report dated in December 1968 that 
showed normal findings of the back and extremities, private 
hospital records dated from August 1988 to September 1998, a 
September 1998 private X-ray film study degenerative changes at 
L4-5, and L5-S1, and a VA examination report dated in July 1999, 
which noted low back pain with left leg involvement, by history, 
but no abnormal back finding reported on physical examination.

The Veteran attempted to reopen his claim for service connection 
for a low back disorder with left leg involvement in June 2004.  
This appeal arises from the RO's August 2005 denial to reopen the 
claim for service connection for a low back disorder with left 
leg involvement.  Regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior 
Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In 
this case, the last final denial of the claim was the August 1999 
RO decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the August 1999 denial 
includes statements from the Veteran and his representative, 
private treatment records from J. G., M.D., dated from July 1999 
to August 2003, duplicate copies of private hospital records from 
August 1988 to September 1998, VA examination reports for 
diabetes mellitus dated in July 2005 and for peripheral nerves 
and posttraumatic stress disorder (PTSD) both dated in December 
2006, and VA treatment records dated from October 2003 to April 
2008.

Some of the additionally received evidence is "new" in the 
sense that it was not previously before agency decision makers.  
However, none of this evidence is "material" for purposes of 
reopening the claim for service connection for a low back 
disorder with left leg involvement.

The additional VA and private treatment records and lay 
statements from the Veteran contain no competent medical evidence 
or opinion that his current low back disorder with left leg 
involvement, which was first shown by competent private and VA 
medical evidence in 1998 and 1999 (30 or more years after 
separation from service), was caused by military service.  
Instead, the lay statements reflect his assertion that he has a 
low back disorder with left leg involvement as a result of 
carrying heavy kitchen equipment 100 yards every day to a 
helicopter pad during service; the additional private and VA 
treatment records show ongoing complaints and treatment for a low 
back disorder.

Unfortunately, none of the additional evidence includes any 
competent medical evidence or medical opinion that his claimed 
low back disorder with left leg involvement was a result of 
military service.  Instead, the Board finds the evidence added to 
the claims file since the August 1999 RO decision is either 
cumulative or redundant of the evidence of record or does not 
raise a reasonable possibility of substantiating the claim.  

Under these circumstances, the Board must conclude that new and 
material evidence to reopen the claim for service connection for 
a low back disorder with left leg involvement has not been 
received.  As such, the requirements for reopening the claim are 
not met, and the August 1999 denial of the claim for service 
connection for a low back disorder with left leg involvement 
remains final.  As the Veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine is 
not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

General Laws and Regulations - Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred in or aggravated during service if they become disabling 
to a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309.

In a claim for service connection, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim; the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Specific Laws and Regulations - Dental Claims

VA law provides that treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease will 
be considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment, and 
rating action should consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues separately to 
determine whether the condition was incurred or aggravated in 
line of duty during active service and, when applicable, to 
determine whether the condition is due to combat or other in-
service trauma, or whether the veteran was interned as a prisoner 
of war.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381 
(2009).  

Treatment during service, including filling or extraction of a 
tooth, or placement of a prosthesis, will not be considered 
evidence of aggravation of a condition that was noted at entry, 
unless additional pathology developed after 180 days or more of 
active service.  38 C.F.R. § 3.381.

The following will not be considered service-connected for 
treatment purposes: (1) calculus; (2) acute periodontal disease; 
(3) third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was due to 
combat or in-service trauma; and (4) impacted or malposed teeth, 
and other developmental defects, unless disease or pathology of 
these teeth developed after 180 days or more of active service.  
38 C.F.R. § 3.381(e).

VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4, provides compensable disability ratings for the 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 
(2009); Simington v. West, 11 Vet. App. 41, 44 (1998).  It is 
noted that these ratings apply only to bone loss through trauma 
or disease such as osteomyelitis and not to the loss of the 
alveolar process as a result of periodontal disease.

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or other 
service trauma are also eligible for VA dental care on a Class 
II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  
For these purposes, the term "service trauma" does not include 
the intended effects of therapy or restorative dental care and 
treatment provided during a veteran's military service.  See VA 
O.G.C. Prec. Op. No. 5- 97, 62 Fed. Reg. 15,566 (1997); see also 
38 C.F.R. § 3.306(b)(1) (2008).  Absent a demonstration of dental 
trauma, service connection may be considered solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment.  Woodson v. Brown, 8 Vet. App. 352, 
354 (1995).

Class II(b) or (c) dental outpatient treatment eligibility, 
extends to veterans having a service-connected noncompensable 
dental condition or disability and who were detained or interned 
as prisoners of war.  38 C.F.R. § 17.161(d), (e).  Other 
categories of eligibility under 38 U.S.C.A. § 1712(b) and 38 
C.F.R. § 17.161 include veterans having a dental condition 
clinically determined to be complicating a medical condition 
currently being treated by VA, veterans whose service-connected 
disabilities are rated as totally disabling, and some veterans 
who are Chapter 31 vocational rehabilitation trainees.  38 C.F.R. 
§ 17.161(g), (h), (i).

The Board notes that at one time, the law permitted repeated 
Class II VA dental treatment of noncompensable service-connected 
dental disorders, and set no time limit for applying for 
treatment.  The law changed in 1955 with the enactment of Public 
Law No. 84-83, which restricted Class II treatment to a one-time 
completion basis and required that the application for treatment 
be made within one year of release from service; these provisions 
are contained in the current law and regulations.  38 U.S.C.A. § 
1712(b)(2); 38 C.F.R. § 17.161.

While the Veteran has perfected an appeal as to a claim for 
service connection for a knocked-out front tooth, a claim for 
service connection for a dental disorder is also a claim for VA 
outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 
(1993).

Factual Background and Analysis

Arthritis of the Left Hip and Left Leg

Initially, the Board notes that the Veteran first claimed service 
connection for left hip and left leg disorders in June 1999, and 
those claims were considered and denied in the August 1999 rating 
decision that denied service connection for a low back disorder 
with left leg involvement.  In June 2004 he applied to reopen his 
claim for service connection for a low back disorder with left 
leg involvement, and in August 2004 he separately claimed service 
connection for a "leg injury," caused by unloading and carrying 
heavy cooking equipment from a helicopter during service.  
Service connection for left hip and left leg arthritis was denied 
in an August 2005 rating decision, the Veteran disagreed with the 
denial, and the RO issued a statement of the case in May 2006.  
In his June 2006 substantive appeal (VA Form 9) the Veteran 
checked the box indicating that he wanted to appeal all of the 
issues listed on the statement of the case; however, he also 
listed the specific issues that he wanted to appeal, which did 
not include left hip and left leg arthritis.  Also, he describes 
left hip, leg, and foot pain in relation to his service-connected 
peripheral neuropathy of the left lower extremity.  In 
conclusion, he appears to be claiming VA benefits for the same or 
similar symptoms in a variety of contexts.

Nevertheless, because the RO included the issues of service 
connection for arthritis of the left hip and left leg in a 
September 2008 supplemental statement of the case, the Board will 
consider those issues even though neither the Veteran nor his 
representative provided any argument or evidence relating to 
those claims after March 2006.

Service personnel records confirm that the Veteran served in 
Vietnam from January to September 1968, and his military 
occupational specialty was listed as cook on his DD Form 214 
(Separation from Service).

Service treatment records show that the Veteran reported a 
history of cramps in his legs and swollen or painful joints at 
pre-induction examination in July 1966 and at separation in 
September 1968.  Objective findings of the lower extremities were 
reported as normal on clinical evaluation in both instances, and 
additional service treatment records contained no complaints, 
findings, or reference to any left hip or leg problems.

In a post-service VA examination report dated in December 1968, 
the Veteran did not identify any left hip or leg problems, and 
objective musculoskeletal and neurological examination of the 
lower extremities included no abnormal findings.

In a private treatment record from The Mullings Hospital dated in 
September 1998 the Veteran complained of pain in the left leg 
radiating down the posterior leg to the foot.  A notation read 
"episode: app from low back," but there was no diagnosis.

In a VA examination report dated in July 1999 the Veteran 
complained of low back pain with left hip and left leg 
involvement since 1967 or 1968.  He stated that he worked in 
maintenance for the last 30 years with no heavy lifting involved.  
Reported musculoskeletal and neurological examination findings 
included no abnormalities with the exception of crepitus in the 
left knee.  The diagnosis was lower back pain with left leg 
involvement by history and with crepitus at the left knee.  
Bilateral hip and knee x-ray studies were reported as normal.

In a private treatment record from J. G., M.D., dated in October 
2000 he complained of tingling and a dull aching feeling on the 
entire left side of his body and in his left leg that extends 
down into the lower leg.  The assessment was probable lumbar 
nerve root compression.

In a VA urgent care note for shoulder pain dated in December 
2003, he indicated that he used to work with overhead activity 
and repeated work.

In an August 2004 VA digestive disorders examination report, he 
stated that he works on a farm with no job restriction.

In correspondence dated in October 2004, the Veteran asserted 
that he had a "bad leg and back" during service, but did not 
say anything at the time.  He also alleged that he had "never 
heard of disability or any kind of help from VA," although he 
applied for VA disability benefits in December 1968 three months 
after separation from service and was awarded service connection 
for a right inguinal herniorrhaphy, effective the day after he 
separated from service.

In a VA electromyography (EMG) report of the left lower extremity 
with sampling NCV (nerve conduction velocity) of the right lower 
extremity dated in March 2005, the assessment was evidence of a 
mild axonal sensory motor neuropathy; no electrical evidence of 
radiculopathy.

In a July 2005 VA diabetes mellitus examination report, he 
described some left leg and foot numbness.  The diagnosis 
included some evidence of mild neuropathy.

In September 2005 the Veteran reiterated his contention that he 
had a left leg (and foot and back) disorder as a result of 
"straining and lifting heavy kitchen equipment in Vietnam."  In 
a March 2006 statement he explained that he believed that the 10 
percent rating for his service-connected peripheral neuropathy of 
the left lower extremity is too low considering the "proportion 
of [his] body that is [a]ffected," including his left hip, left 
leg, and other parts.

In a VA peripheral nerves examination report dated in December 
2006, the Veteran identified pain, numbness and tingling in the 
left lower quadrant of the lumbar region that radiated into the 
lateral left thigh, leg, and foot as the only complication of 
diabetes mellitus, diagnosed two years ago.  He denied any 
similar symptoms on the right side.  The impression was left 
lumbar radiculopathy, not caused by, related to, or secondary to 
his diabetes.

Additional VA treatment records dated to April 2008 included 
complaints of left lower extremity pain and assessments of lumbar 
radiculitis with chronic left lower extremity pain.

The Board has considered the Veteran's contentions that arthritis 
of the left hip and left leg are related to service, including as 
a result of carrying heavy kitchen equipment, but finds that 
service connection is not warranted for either claimed disorder.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in a disability.  38 U.S.C.A. § 1110.  To prevail 
on the issue of service connection there must be:  medical 
evidence of a current disability; medical evidence, or in some 
cases lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an in-
service disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 
341, 346 (1999).  In the present case, neither a competent 
diagnosis of any current arthritis of the left hip or left leg 
nor medical evidence of a nexus between any claimed in-service 
event or injury and any current left hip or left leg complaints 
has been provided.  Therefore, the claim for service connection 
for arthritis of the left hip and left leg, claimed as a leg 
injury, must be denied.

The Board notes that the first documented evidence of any left 
leg complaints was in September 1998, approximately 30 years 
after separation from service.  The passage of many years between 
discharge from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992 ).

To prevail on the issue of service connection there must be: 
medical evidence of a current disability; medical evidence, or in 
some cases lay evidence, of in-service incurrence or aggravation 
of a disease or injury; and, medical evidence of a nexus between 
an in-service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 
Vet. App. 341, 346 (1999).  In the present case, there is no 
competent evidence of a current left hip or left leg arthritis 
disability, and there is no persuasive lay evidence or competent 
medical evidence of a nexus between any in-service disease or 
injury, including any strain or injury from carrying heavy 
kitchen equipment, and any current left lumbar radiculopathy, 
diagnosed many years after service.  Therefore, his claims for 
service connection for left hip and left leg disorders must be 
denied.

In arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of competent and persuasive 
evidence to support the claims, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Residuals of Dental Trauma

In a claim received in April 2005, the Veteran contends that 
while he was in cooking school at Fort Lee, a couple of his 
friends were drinking and horse-playing and accidentally knocked 
out part of one of his front teeth.  He stated that a dentist 
pulled the remaining tooth, and he received a partial plate in 
Vietnam.

A July 1966 pre-induction examination report listed acceptable 
findings on dental examination.  A dental record dated in August 
1968 showed that he received a prosthetic evaluation.  A 
September 1968 separation examination report indicated that tooth 
number eight, the right upper front tooth, was missing.  None of 
his service records specifically documented any dental trauma.

In a post-service VA examination report dated in December 1968, 
objective teeth findings were reported as essentially negative.  

Under current VA regulations, compensation is only available for 
certain types of dental and oral conditions, such as impairment 
of the mandible, loss of a portion of the ramus, and loss of a 
portion of the maxilla.  See 38 C.F.R. § 4.150.  Compensation is 
available for loss of teeth if such is due to loss of substance 
of body of maxilla or mandible, only if such bone loss is due to 
trauma or osteomyelitis, and not to the loss of the aveolar 
process as a result of periodontal disease, as such loss is not 
considered disabling.  Id. at Note.  Here, the Board finds that 
the Veteran's account of the loss of tooth number eight from a 
traumatic event is credible; however, there is no competent 
medical or dental evidence that the alleged trauma resulted in 
loss of the maxilla, mandible, or that he experienced any bone 
loss due to osteomyelitis.  Therefore, the claim for service 
connection for residuals of dental trauma (a Class I dental 
disability) must be denied as a matter of law.  38 U.S.C.A. § 
1712; 38 C.F.R. §§ 3.381, 17.161.  

The Board has also considered whether the Veteran is entitled to 
service connection for a tooth extraction for the purpose of 
entitlement to VA outpatient dental treatment under other classes 
of dental disabilities.  He is not eligible for Class II(b) or 
(c) dental outpatient treatment because he is not shown, nor has 
he alleged, that he was detained or interned as a prisoner of 
war.  38 C.F.R. § 17.161(d), (e).  In addition, he is not 
eligible for Class III, IV, or V dental treatment under 38 
U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161 because there is no 
competent evidence that he has a dental disorder clinically 
determined to be complicating a medical disorder currently being 
treated by VA, he does not have any service-connected 
disabilities rated as totally disabling, and he is not a Chapter 
31 vocational rehabilitation trainee.  38 C.F.R. § 17.161(g), 
(h), (i).  Therefore, the claim for dental treatment under these 
provisions must be denied.

Moreover, while service treatment records tend to corroborate his 
account of in-service dental trauma resulting in the extraction 
of tooth number eight, he is not entitled to Class II(a) dental 
treatment because he admits that he was treated for the residuals 
of that trauma during service while he was in Vietnam.  In April 
2005 he stated that he received a partial plate in Vietnam.  In 
June 2006 he reported again that the dentist pulled his "split" 
tooth and gave him a partial plate in Vietnam.  Because the 
Veteran has acknowledged that there is nothing left to treat with 
respect to the trauma, extraction, and treatment of tooth number 
eight, service connection for the purpose of entitlement to VA 
outpatient dental treatment under Class II(a) must also be 
denied.  For these reasons, the Board finds that the Veteran is 
ineligible for VA dental treatment under 38 C.F.R. § 17.161, and 
the claim must be denied. 


ORDER

New and material evidence was not received to reopen a claim for 
entitlement to service connection for a low back disorder with 
left leg involvement; the appeal is denied.

Entitlement to service connection for arthritis of the left hip 
is denied.

Entitlement to service connection for arthritis of the left leg 
is denied.

Entitlement to service connection for residuals of dental trauma 
to the right upper front tooth (tooth number eight), claimed as a 
knocked-out front tooth, to include a claim for dental treatment, 
is denied.



	(CONTINUED ON NEXT PAGE)


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (Court), are 
applicable to this matter.  

The RO awarded service connection for peripheral neuropathy of 
the left lower extremity on its own initiative in a rating 
decision dated in August 2005 based on a July 2005 VA diabetes 
mellitus examination report in which the Veteran reported some 
left leg and foot numbness and that diagnosed "some evidence of 
mild neuropathy."  The rating decision also awarded service 
connection for diabetes mellitus, which was diagnosed in March 
2005 and presumed to be associated with exposure to herbicides.  
The Veteran disagreed with the initial rating for peripheral 
neuropathy of the left lower extremity and perfected an appeal.  

In a deferred rating decision dated in November 2006 the RO 
indicated that it required additional information as to whether 
the current impairment due to diabetic peripheral neuropathy of 
the left lower extremity more closely represented mild, moderate, 
severe, or complete paralysis below the knee.  

In a VA peripheral nerves examination report dated in December 
2006 the Veteran complained of pain, numbness, and tingling in 
the left lower quadrant of the lumbar region of his back that 
radiates into the lateral left thigh, leg, and foot.  He denied 
similar symptoms on the right.  Following a physical examination 
the impression was left lumbar radiculopathy, not caused by, 
related to, or secondary to his [service-connected] diabetes; and 
no evidence of diabetes peripheral neuropathy.

In a June 2007 supplemental statement of the case (SSOC) the RO 
noted that VA treatment records did not show current treatment 
for diabetic peripheral neuropathy and that clinical findings on 
December 2006 VA examination showed improvement of the 
disability.  Therefore, should future VA examination establish 
definitive findings, a proposal to reduce the disability rating 
may be in order.  A September 2009 SSOC explained that recent VA 
treatment records provided no clinical findings that established 
a worsening of peripheral neuropathy of the left lower extremity, 
noting that they only showed treatment for complaints of left leg 
pain.

Because the most recent VA peripheral nerves examination was 
conducted in December 2006 and because there is some question 
whether the Veteran has peripheral neuropathy of the left lower 
extremity secondary to service-connected diabetes mellitus, the 
Veteran should be afforded an additional VA peripheral nerves 
examination and medical opinion to determine whether he has any 
peripheral neuropathy that was caused or aggravated by diabetes 
mellitus, and if so the degree of current impairment.  

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (effective before and after October 10, 
2006).  The Court has held that when aggravation of a non-
service-connected condition is proximately due to or the result 
of a service-connected condition the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. Brown, 7 
Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the non-service-connected disease, will be service 
connected.  It was noted, however, that VA will not concede a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the non-
service-connected disease or injury.  38 C.F.R. § 3.310(b) 
(effective after October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 
7, 2006) (noting the revision was required to implement the 
Court's decision in Allen, 7 Vet. App. 439).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA that treated 
him for peripheral neuropathy of the left 
lower extremity.  Of particular interest are 
VA treatment records from April 2008 to the 
present.  After the Veteran has signed the 
appropriate releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After the requested records are obtained 
and associated with the claims folder or 
determined to be unavailable, the AMC/RO 
should arrange for the Veteran to undergo a VA 
peripheral nerves examination by a physician 
to determine whether he has a current 
peripheral neuropathy disability of the left 
lower extremity related to his diabetes 
mellitus (diagnosed in March 2005), and if so 
to detail the current nature of that 
disability.  All indicated tests and studies 
are to be performed, and the reports of any 
tests or studies must be associated with the 
claims folder.  Prior to the examination, the 
entire claims folder and a copy of this remand 
must be made available to the physician for 
review of the case.  A notation to the effect 
that this thorough record review took place 
must be included in the report of the 
examiner.  The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for VA Peripheral Nerves 
Examination. 

Following a review of the claims folder and 
examination of the Veteran, the physician 
should state whether the Veteran has 
peripheral neuropathy of the left lower 
extremity and describe whether any current 
impairment due to peripheral neuropathy of the 
left lower extremity more closely represents 
mild, moderate, severe, or complete paralysis.

In addition, the physician should provide an 
opinion as to whether there is at least a 50 
percent probability or greater (at least as 
likely as not) that any peripheral neuropathy 
was caused or aggravated by service-connected 
diabetes mellitus.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth in the 
examination report, including an explanation 
of any alternative etiology of the Veteran's 
left leg symptoms.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the case 
and be afforded the opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


